Case 2:18-cv-00139-JDL Document 97-32 Filed 11/04/20 Page 1 of 27   PageID #: 2062
                                                                         EXHIBIT
                                                                            32
Case 2:18-cv-00139-JDL Document 97-32 Filed 11/04/20 Page 2 of 27   PageID #: 2063
Case 2:18-cv-00139-JDL Document 97-32 Filed 11/04/20 Page 3 of 27   PageID #: 2064
Case 2:18-cv-00139-JDL Document 97-32 Filed 11/04/20 Page 4 of 27   PageID #: 2065
Case 2:18-cv-00139-JDL Document 97-32 Filed 11/04/20 Page 5 of 27   PageID #: 2066
Case 2:18-cv-00139-JDL Document 97-32 Filed 11/04/20 Page 6 of 27   PageID #: 2067
Case 2:18-cv-00139-JDL Document 97-32 Filed 11/04/20 Page 7 of 27   PageID #: 2068
Case 2:18-cv-00139-JDL Document 97-32 Filed 11/04/20 Page 8 of 27   PageID #: 2069
Case 2:18-cv-00139-JDL Document 97-32 Filed 11/04/20 Page 9 of 27   PageID #: 2070
Case 2:18-cv-00139-JDL Document 97-32 Filed 11/04/20 Page 10 of 27   PageID #: 2071
Case 2:18-cv-00139-JDL Document 97-32 Filed 11/04/20 Page 11 of 27   PageID #: 2072
Case 2:18-cv-00139-JDL Document 97-32 Filed 11/04/20 Page 12 of 27   PageID #: 2073
Case 2:18-cv-00139-JDL Document 97-32 Filed 11/04/20 Page 13 of 27   PageID #: 2074
Case 2:18-cv-00139-JDL Document 97-32 Filed 11/04/20 Page 14 of 27   PageID #: 2075
Case 2:18-cv-00139-JDL Document 97-32 Filed 11/04/20 Page 15 of 27   PageID #: 2076
Case 2:18-cv-00139-JDL Document 97-32 Filed 11/04/20 Page 16 of 27   PageID #: 2077
Case 2:18-cv-00139-JDL Document 97-32 Filed 11/04/20 Page 17 of 27   PageID #: 2078
Case 2:18-cv-00139-JDL Document 97-32 Filed 11/04/20 Page 18 of 27   PageID #: 2079
Case 2:18-cv-00139-JDL Document 97-32 Filed 11/04/20 Page 19 of 27   PageID #: 2080
Case 2:18-cv-00139-JDL Document 97-32 Filed 11/04/20 Page 20 of 27   PageID #: 2081
Case 2:18-cv-00139-JDL Document 97-32 Filed 11/04/20 Page 21 of 27   PageID #: 2082
Case 2:18-cv-00139-JDL Document 97-32 Filed 11/04/20 Page 22 of 27   PageID #: 2083
Case 2:18-cv-00139-JDL Document 97-32 Filed 11/04/20 Page 23 of 27   PageID #: 2084
Case 2:18-cv-00139-JDL Document 97-32 Filed 11/04/20 Page 24 of 27   PageID #: 2085
Case 2:18-cv-00139-JDL Document 97-32 Filed 11/04/20 Page 25 of 27   PageID #: 2086
Case 2:18-cv-00139-JDL Document 97-32 Filed 11/04/20 Page 26 of 27   PageID #: 2087
Case 2:18-cv-00139-JDL Document 97-32 Filed 11/04/20 Page 27 of 27   PageID #: 2088
